Citation Nr: 1743273	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  08-02 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for arthritis of the right knee.

2.  Entitlement to a temporary total rating under 38 C.F.R. § 4.30 based on convalescence following right knee arthroscopy in August 2006.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

B. Berry, Counsel



INTRODUCTION

The Veteran served on active duty from August 1981 to September 1991 and from October 2003 to February 2004.  The Veteran had additional duty in the Army National Guard.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2007 rating decision in which the RO, inter alia, continued the denial of service connection for a right knee disorder and a temporary total rating under 38 C.F.R. § 4.30 based on convalescence for right knee arthroscopy in August 2006.  The Veteran filed a notice of disagreement (NOD) in September 2007 and the RO issued a statement of the case (SOC) in December 2007.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in January 2008. 

In January 2014, the Board, inter alia, reopened the Veteran's service connection claim for a right knee disability and remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action, to include additional development of the evidence. 

In September 2014, the Board denied the Veteran's service connection claim for a right knee disability and a temporary total disability rating for convalescence following an August 2006 right knee surgery.  The Veteran subsequently appealed the September 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2015, the Court granted the Joint Motion for Remand filed by representatives for both parties, vacating the Board's decision as to the denial of service connection for a right knee disability and a temporary total disability rating for convalescence following an August 2006 right knee surgery, and remanding the claims to the Board for further proceedings consistent with the Joint Motion.

In July 2015, the Board, inter alia, remanded the claim on appeal to the AOJ, for further action, to include additional development of the evidence.  

After accomplishing further action, in an April 2016 rating decision, the AOJ granted service connection for right medial meniscus posterior horn tear and media femoral condyle cartilage fissures fibrillation with subchondral bone exposure and assigned an initial 10 percent rating, effective September 17, 2009.  This action resolved the claim for service connection for right medical meniscus posterior horn tear and media femoral condyle cartilage fissures fibrillation with subchondral bone exposure, and the Veteran did not appeal the assigned rating or effective date.  

However, the AOJ continued to deny the claim for service connection for arthritis of the right knee and a temporary total disability rating for convalescence following an August 2006 right knee surgery (as reflected in the April 2016 supplemental statement of the case (SSOC)) and returned these matters to the Board for further consideration.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the claims on appeal are, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action in this appeal is still warranted, even though such will, regrettably, further delay an appellate decision on these matters.

The Veteran contends that he has a right knee disability that is related to active military service.  The April 2014 and December 2015 reports of VA examinations of the right knee do not address whether the Veteran's right knee osteoarthritis is related to active military service to include the documented in-service complaints and treatment of the right knee during his service between August 1981 to September 1991.  In this regard, the Veteran's service treatment records document that the Veteran had mild swelling in the right knee in August 1987, a January 1988 inpatient treatment record shows that the Veteran had a bucket handle tear of the medial meniscus of the right knee and he underwent an arthroscopy of the knee with excision of the semilunar cartilage.  An April 1990 service treatment record documents that the Veteran reported a history of persistent right knee periarticular pain and that he had a right knee arthroscopy with partial medial meniscectomy in January 1988.  At that time he was assessed with contusion of the right knee.  Unfortunately, none of the VA examiners addressed the issue of whether the Veteran's osteoarthritis of the right knee is related to active military service with a discussion of these service treatment records.  

In light of the above, the Board finds that the medical evidence currently of record is insufficient to resolve this claim, and that a remand of this matter to obtain a medical etiology opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly-stated rationale-is warranted.   See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006)   See also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a medical opinion, it must ensure that one is provided or obtained that is adequate for the purpose of the determination being made).

As regards the claim for a temporary total rating, the Board notes that favorable action on the claim for service connection for osteoarthritis of the right knee may result in the award of benefits for this claim.  See 38 C.F.R. § 4.16(a) (2016).  Thus, under the circumstances of this case, the Board finds that the issue of a temporary total rating due to convalescence following right knee surgery in August 2006 is, effectively, inextricably intertwined with the issue of entitlement to service connection for osteoarthritis of the right knee.  See Parker v. Brown, 7 Vet. App. 116 (1994) and Harris v. Derwinski, 1 Vet. App. 180, 183 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  As Board action on the claim for a temporary total rating due to convalescence following right knee surgery would be premature, at this juncture, this matter is being remanded, as well.

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records. 

As for VA records, the claims file includes records of the Veteran's treatment from the VA Medical Center (VAMC) in San Juan, Puerto Rico as of February 11, 2016.  Hence, there may be additional VA treatment records that have not yet been obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran from the San Juan VAMC dated from February 11, 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.
	
2.  Send to the Veteran and his attorney a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from an appropriate physician an addendum opinion addressing the etiology of osteoarthritis of the right knee.   

Only arrange for the Veteran to undergo VA examination, by an appropriate physician, if one is deemed necessary in the judgment of the physician designated to provide the opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and addendum opinion/examination report should reflect full consideration of the Veteran's documented medical history and lay assertions.  

The physician should render an opinion, consistent with sound medical judgment, as to whether osteoarthritis of the right knee is at least as likely as not (i.e., a 50 percent or greater probability) had its onset during service or is otherwise medically related to service, to include documented in service complaints and treatment of the right knee.
 
In rendering the requested opinion, the physician must consider and discuss all in and post-service medical and other objective evidence of record-to include the STRs documenting in-service treatment of the right knee to include in August 1987, January 1988, and April 1990 .

The physician also must consider and discuss all lay assertions, to include the Veteran's competent assertions as to in-service events, and as to s the nature, onset, and continuity of symptoms.

Notably, the absence of documented evidence of associated symptoms during and shortly after service should not, alone, serve as the sole basis for a negative opinion.  

In this regard, the physician is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

Complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claim for service connection for arthritis of the right knee, as well as the  claim for a temporary total rating due to convalescence following right ankle surgery in August 2006, in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

7.  If any benefit(s) sought on appeal remain(s) denied,  furnish to the Veteran and his attorney a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


